Citation Nr: 0717501	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1992 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO decision, which 
denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss, bilateral tinnitus and 
acne, to include scarring of the face and back.  In his 
notice of disagreement (NOD), received in June 2004, the 
veteran indicated that he disagreed with the rating decision 
regarding his claims of entitlement to service connection for 
bilateral tinnitus and acne.  The RO issued the veteran a 
statement of the case (SOC) in February 2005 and the veteran 
subsequently perfected his appeal in March 2005.  The Board 
notes that the veteran specifically stated on his VA Form 9 
that he wished only to appeal the issue of entitlement to 
service connection for bilateral tinnitus.  Thus, the issue 
of entitlement to service connection for acne, to include 
scarring of the face and back, is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to adjudication of the veteran's claim.

Review of the veteran's service medical records corroborate 
his statement that he was an Air Force policeman, and his 
Department of Defense (DD) Form 214 indicated that he 
received military education in airbase ground defense.  This 
being so, it is clear that the veteran was stationed on an 
airbase in the course of his duties as a policeman.  Although 
there are no complaints or treatment for tinnitus in service, 
this does not require the claim to fail.
The pre- and post-service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed condition could be related to his military 
occupational specialty, especially in light of the DD 214.  
See Duenas v. Principi, 18 Vet. App. 512 (2004).  Therefore, 
a VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with 
notice of VA's duties to notify and 
assist compliant with current caselaw.  

2.  The veteran must be scheduled for a 
VA audiological examination to 
determine the nature and etiology of 
his claimed bilateral tinnitus.  The 
examiner should review the veteran's 
claims folder in its entirety in 
conjunction with the examination and 
note that such has been accomplished in 
the examination report.

After reviewing the file, the examiner 
should render an opinion as to whether 
it is at least as likely as not that the 
veteran's alleged bilateral tinnitus is 
related to his claimed acoustic trauma 
in service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the development requested 
above has been completed, the veteran's 
claims folder must be reviewed to ensure 
that all the foregoing development has 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  The Board is obligated by law to 
ensure that the RO complies with its 
directives; where the remand orders of 
the Board are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Upon completion of the above, the 
RO/AMC should readjudicate the claim.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided with a 
supplemental statement of the case.  If 
in order, the case should then be 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



